Citation Nr: 1741774	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-48 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2016, the Board remanded the case to the agency of original jurisdiction (AOJ) in order to (1) clarify the issues on appeal, (2) to obtain VA treatment records, (3) to obtain an addendum opinion to the March 2009 VA audiologist examination, and (4) to readjudicate the Veteran's claim based on the entirety of the evidence.  The Board notes that further action is required to comply with the above directives as detailed in the remand section below.  The Board also notes that service connection for tinnitus was granted in an August 2016 Decision Review Officer Decision.  Therefore, the service connection claim for tinnitus is no longer on appeal.  

In an April 2016 Statement in Support of Claim, the Veteran stated he no longer wished to pursue his appeals of post-traumatic stress disorder (PTSD) (and an acquired psychiatric disorder other than PTSD, as expanded by the VA), gastroesophageal reflux disease (GERD), or Diarrhea.  The Veteran further indicated that he was still waiting for a decision on his hearing loss.  In light of the above withdrawal and as the issues were never certified to the Board, these other issues will not be addressed.  See 38 C.F.R. § 20.204 (2016).

In November 2015, the Veteran testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record on appeal.


The appeal was processed using the Veterans Benefits Management System (VBMS) and the Veteran also has Legacy Content Manager Documents (LCMD) (previously Virtual VA).  A review of the documents in LCMD reveals that they are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.   

For the reasons set forth below, this appeal is again being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The February 2016 remand also requested that the AOJ obtain all VA treatment records from the Honolulu VAMC, dated in approximately 1993, and any outstanding records from the Roseburg VAMC, dated after March 2015 through VA's integrated medical records system (VistA).  The Board notes that VA treatment records from Roseburg VAMC were obtained.  Unfortunately, the record reflects that the requested development for the Honolulu VAMC records, dated in approximately 1993, has not been fully completed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (e).  This needs to be corrected.

In addition, the February 2016 remand requested that after all available treatment records were obtained, to provide them to the March 2009 VA audiologist for an addendum opinion.  It noted that if the March 2009 VA audiologist was unavailable then to forward these records to an appropriate medical professional.  

Unfortunately, as noted on the previous page, all available treatment records were not obtained and an addendum opinion to the March 2009 audiologist examination was also not obtained.  This needs to be corrected.



The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain all VA treatment records from VA's integrated medical records system (VistA), from approximately 1993.  All reasonable attempts should be made to obtain any identified records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2.  After obtaining all available treatment records, the electronic claims file should be made available to the March 2009 VA audiologist.  


If he is unavailable, the electronic claims file should be forwarded to an appropriate medical professional to offer an addendum opinion to determine whether the Veteran's bilateral hearing loss had its onset in or is otherwise related to his active duty service.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  

The electronic claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his military service, to include his in-service noise exposure.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran had bilateral hearing loss within one year of his January 1993 service discharge, i.e., by January 1994, and if so, describe the manifestations. 

In offering such opinions, the examiner should consider the Veteran's lay statements regarding the onset of his bilateral hearing loss and continuity of symptomatology.  The examiner must indicate the type of hearing loss the Veteran has and indicate whether it is the type associated with noise exposure another cause.  If so, the examiner must provide an explanation as to why one cause is selected over any others listed.  

The opinions should be supported by a clear rationale and not be based solely on the fact that the Veteran's hearing tested within normal limits at service separation, and the examiner should consider the Veteran's testimony that his post-service noise exposure was negligible.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  

If the claim remains denied, the Veteran and his representative should be issued an additional supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

